Citation Nr: 0415796	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-08 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from November 1970 to December 
1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2002 rating decision of the Togus, Maine, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO, in part, denied service connection for 
Hepatitis C.

FINDING OF FACT

Hepatitis C was not shown to be present in service or until 
many years after service, and there is no persuasive medical 
nexus evidence of record otherwise etiologically linking the 
veteran's Hepatitis C to his military service, including to 
the various risk factors alleged.

CONCLUSION OF LAW

The veteran's Hepatitis C was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran's service medical records (SMRs) contain no 
mention or other indication of a liver disorder, including 
Hepatitis C.  His military service ended in December 1971.

VA medical records, dated from March 2000 to February 2002, 
confirm the veteran received ongoing treatment for Hepatitis 
C.  According to a treatment entry dated in July 2000, he 
denied taking recreational drugs or intravenous drugs.  He 
also denied a history of transfusions.  He acknowledged 
exposure to blood products through his civilian work on a 
rescue team as an emergency medical technician (EMT).

A statement in support of an initial claim for service 
connection for Hepatitis C was received in March 2002.  The 
veteran listed the following incidents during service as 
potential causes (i.e., risk factors) of his current 
Hepatitis C:  exposure to pneumatic jet injectors during 
basic training, exposure to blood products at an infirmary, 
exposure to blood products in a bathroom during cleaning 
duties, exposure to a dead baby during a SARS call.  And in 
subsequent statements in support of his claim, he emphasized 
exposure to pneumatic jet injectors during basic training as 
the principal cause of his Hepatitis C.  He also alleged that 
his Hepatitis C might have been caused by administration of 
gamma globulin by intramuscular (IM) injection.

Also added to the record in March 2002 were excerpts from 
websites pertaining to hepatitis.  They indicate a large 
amount of vaccines were given to Vietnam era military 
personnel; that pneumatic jet injectors delivered vaccines; 
and that the vaccines infected many.  Further, it was 
indicated that one risk factor for Hepatitis C was having 
military service and having received vaccinations using 
pneumatic jet injectors or having been given gamma globulin 
in the 1960's and 1970's.

Other records from private doctors were received in April 
2002, concerning the veteran's treatment from July 1997 to 
March 2000.  Hepatitis was verified in April 2000.  

A VA examination was performed in August 2002.  The examiner 
stated that the veteran's claims file had been reviewed.  The 
veteran related that he was exposed to blood products as he 
cleaned basins and showers in the military.  He denied having 
high-risk sexual behavior, using intravenous drugs or 
intranasal cocaine or tattooing or body piercing while in the 
military.  According to the examiner, the veteran produced 
evidence of having received pneumatic injector immunizations 
during service.  Physical examination was conducted, and the 
diagnoses included Hepatitis C, with liver biopsy showing 
evidence of moderate chronic hepatitis.  



The examining VA physician remarked that he was not 
definitely able to state that Hepatitis C was acquired during 
the veteran's military service.  The examiner pointed out 
that he was unable to state where the veteran acquired 
Hepatitis C.  The physician added that the veteran had not 
experienced any of the usual risk factors for Hepatitis C, 
except for exposure to a pneumatic immunization injector.  
The physician went on to note, however, that, according to 
reports, there had been no instance of Hepatitis C having 
been transmitted by injections of gamma globulin from a 
vaccination gun.

Also of record is material from a website containing a report 
from a hepatologist at a VA medical center (VAMC).  The 
report sets forth several potential risk factors for 
contracting Hepatitis C, including contamination of 
vaccinations/immune globulin and blood exposure though the 
multidose vaccination process.

Subsequently added to the record was an abstract from a 
website pertaining to neuropsychological impairment in 
patients with chronic Hepatitis C.  The abstract refers to a 
study showing that patients with Hepatitis C experience 
cognitive deficits.  

A statement was received in November 2003 from Dustin A. 
Howe, who indicated that he was the director of an ambulance 
service and knew the veteran who was a volunteer EMT.  He 
also related that he had known the veteran as a friend for 
several years.  He attested to the veteran's character traits 
of honesty, integrity honor and virtue.  

A videoconference hearing was held in September 2003 before 
the undersigned Veterans Law Judge (VLJ) of the Board.  In 
testimony, the veteran related that medical studies 
demonstrate Hepatitis C can be spread by intramuscular 
injection of gamma globulin, if gamma globulin is infected 
with the Hepatitis C virus.  He stated that infection through 
intramuscular injection is a distinct possibility when 
injections are given to recruits with contaminated pneumatic 
jets, as can occur during basic training.  He emphasized that 
contamination from injections during service is surely the 
cause of his Hepatitis C because he has none of the other 
risk factors for this condition-namely, he has not had 
multiple sex partners, has not done drugs, and has not 
sustained a needle stab.  He pointed out that, besides 
Hepatitis C, he now has cirrhosis; that he experiences 
relentless fatigue from his liver diseases and the from 
medications he takes; and that he lost a job because of his 
liver disability.  He claimed that his service medical 
records are not complete, as some information is missing.

Added to the record in December 2003 were materials from a 
website pertaining to the transmission of blood-borne 
pathogens.  One commenter discussed the potential for 
transfer of blood-borne viruses through mass immunization 
programs using needless jet injection systems.  Another 
commenter observed that, to date, transmission of Hepatitis C 
virus by "air gun" vaccination had not been documented.  
However, the commenter added that, in theory, it was entirely 
possible that the virus could be transmitted in this fashion.

Preliminary Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law on 
November 9, 2000.  It since has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  And the implementing regulations are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

The VCAA eliminated the requirement of submitting a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim-but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

Recently, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) revisited the requirements imposed upon VA by the 
VCAA.  The Court held that a VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  Id. 
at 422.  The Court also held that VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id. at 
422.  This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1) (2003).  
But VA's General Counsel recently held, in VAOPGCPREC 1-2004 
(Feb. 24, 2004), that the "fourth element" requirement of 
Pelegrini is non-binding obiter dictum.  Id. at 7.  The Board 
is bound by the precedent opinions of VA's General Counsel as 
the chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

In this case, VA notified the veteran by letter dated in 
March 2002 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  He also was 
advised that it was his responsibility to either send medical 
treatment records from his private physician, or that it was 
his responsibility to provide a properly executed release 
(e.g., a VA Form 21-4142) so that VA could request medical 
treatment records from private doctors for him.  Further, the 
rating decision appealed and the statement of the case (SOC), 
especially when considered together, discussed the pertinent 
evidence, provided the laws and regulations governing the 
claim, and essentially notified the veteran of the evidence 
needed to prevail.  The duty to notify of necessary evidence 
and of the respective responsibilities, his and VA's, for 
obtaining or presenting that evidence has been fulfilled.



As for assisting him with his claim, the veteran's service 
medical records are on file.  He alleged in testimony during 
his hearing that his service department records are 
incomplete.  However, the Board notes that a form was 
completed in February 1972 by a military records repository 
identifying for the RO service medical records that had been 
forwarded to VA.  There was no mention or other indication of 
any missing records.  Also, the RO followed up on the 
veteran's February 1972 statement alleging additional 
specific treatment during service at a government facility 
and, in fact, the RO obtained a record of his treatment 
during service at a United States Public Health Service 
clinic.  Accordingly, his general allegation of incomplete 
service medical records is simply not supported by the 
evidence in the claims file.

Besides service medical records, the veteran's VA medical 
treatment records are also on file.  There is no indication 
that other Federal department or agency records exist that 
should be requested.  Records from private doctors also have 
been obtained.  The veteran was asked to advise VA if there 
was any other information or evidence he considered relevant 
to his claim so that VA could help him by getting that 
evidence.  He also was advised what evidence VA had requested 
and notified in the SOC what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Therefore, the duty to notify of inability to 
obtain records does not arise in this case.  Id.  Thus, VA's 
duty to assist has been fulfilled. 

Additionally, in Pelegrini, the Court held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002) requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini further held that the 
Secretary failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")".  

In this particular case, the March 2002 VCAA letter from the 
RO advising the veteran of his rights in VA's claims process 
predated the RO's August 2002 decision initially adjudicating 
and denying his claim.  Accordingly, that VCAA letter 
complied with the sequence of events (i.e., letter before 
denial) stipulated in the Pelegrini decision.

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection also may be granted for a disease 
initially diagnosed after discharge from service, when all of 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Analysis

As mentioned, the veteran's service medical records are 
completely unremarkable for any objective clinical 
indications of Hepatitis C.  His service in the military 
ended many years ago, in December 1971, and Hepatitis C was 
not initially diagnosed until almost 30 years later, during 
2000.  Moreover, his service medical records do not document 
any of the claimed events he maintains are potential sources 
of exposure to the Hepatitis C virus, with the exception of 
the use of pneumatic jet injectors.  Specifically, there is 
no in-service documentation of exposure to blood products at 
an infirmary, exposure to blood products during bathroom 
cleaning duties, or exposure to a dead baby during a SARS 
call.

In any event, the veteran, himself, identifies one overriding 
event in service as the source of his current Hepatitis C.  
In essence, he contends that he contracted this condition 
from contamination that occurred when immunization shots were 
administered during basic training.  He asserts that 
Hepatitis C was transmitted either by means of intramuscular 
injections or by pneumatic jet injectors.  The Board does not 
dispute that the veteran received injections from pneumatic 
immunization injectors during service.  But even 
acknowledging that, the fact remains that a VA physician, who 
examined the veteran and reviewed the record, specifically 
rejected the claimed connection between his current Hepatitis 
C and injections of gamma globulin from a vaccination gun.  
As to the veteran's assertion that he contracted Hepatitis C 
by intramuscular injection-apparently in contrast to 
pneumatic jet injection-there is simply no medical record, 
contemporaneous with his service, suggesting that he actually 
received intramuscular injections of gamma globulin while on 
active duty.

The Board also has considered the evidence from the websites 
indicating that Hepatitis C potentially can be spread by 
vaccinations during military service administered by 
pneumatic jet injectors.  Significantly, though, remarks by 
one website commentator do not substantiate the putative 
relationship between the Hepatitis C virus and the use of 
vaccination guns.

The Board does not dispute the overall validity of the 
veteran's treatise evidence to the extent that it is 
favorable to his essential contention that he developed 
Hepatitis C from the administration of vaccinations by means 
of pneumatic jet injectors.  But this evidence does not 
indicate that, in his particular case, he contracted 
Hepatitis C from any in-service vaccination administered by 
pneumatic jet injector.  Rather, the treatise evidence merely 
raises the possibility that giving a shot by means of a 
vaccination gun has been identified as a risk factor for 
Hepatitis C.  And this will not suffice.  Instead, the 
treatise evidence must discuss generic relationships with a 
degree of certainty such that under the facts of this 
particular case there is at least a plausible causality based 
on objective facts rather than on unsubstantiated lay medical 
opinion.  See, e.g., Wallin v. West, 11 Vet. App. 509, 514 
(1998).  See also Timberlake v. Gober, 14 Vet. App. 122, 130 
(2000) (citing Hensley v. West, 212 F.3d 1255, 1265 
(Fed. Cir. 2000)).  So even considering this evidence, there 
still is no objective medical opinion indicating that, in 
this particular case, the veteran's current Hepatitis C is 
attributable to any incident or experience of his military 
service-especially in light of the VA medical opinion to the 
contrary.

In concluding that the veteran's current Hepatitis C is 
unrelated to his military service, the Board has considered 
the statement about his character from a friend and 
confidant.  The Board accepts the veracity of the statement 
about the veteran's character.  Additionally, the Board 
accepts as true the veteran's testimony ruling out various 
life style activities predisposing him to contracting 
Hepatitis C, such as multiple sex partners, intravenous drug 
use, and body piercing or tattooing.  But even still, there 
must be medical nexus evidence causally linking his 
Hepatitis C to his service in the military-and, in 
particular, to the alleged risk factors, bearing in mind that 
he also acknowledges exposure to blood products during the 
many years since service as an EMT.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").  Also found at Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

The veteran's civilian volunteer work as an EMT is not 
tantamount to concluding that he has the necessary medical 
training and/or expertise to give a probative opinion on the 
dispositive issue of medical causation in this case.  
See Black v. Brown, 10 Vet. App. 279 (1997) (an opinion may 
be reduced in probative value even where the statement comes 
from someone with medical training, if the medical issue 
requires special medical knowledge).  See, too, Guerriere v. 
Brown, 4 Vet. App. 467, 470-71 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  So there remains no competent 
evidence that his Hepatitis C had its onset during his period 
of active duty or that it is otherwise attributable to his 
military service-again, especially so in the presence of a 
VA medical opinion indicating otherwise.  See Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998).



For all these reasons, the preponderance of the evidence is 
against the veteran's claim for service connection for 
Hepatitis C, so the benefit-of-the-doubt doctrine does not 
apply, and his claim must be denied.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 


ORDER

The claim for service connection for Hepatitis C is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



